930 F.2d 21
SOUTHLAND FARMS, INC., Plaintiff-Appellant,v.CIBA-GEIGY CORPORATION, Defendant-Appellee.
No. 89-7730.
United States Court of Appeals,Eleventh Circuit.
April 30, 1991.

Bayless E. Biles, Taylor D. Wilkins, Jr., Wilkins, Bankester, Biles & Wynne, Bay Minette, Ala., for plaintiff-appellant.
William W. Watts, III, W. Dewitt Reams, Victor T. Hudson, Reams, Vollmer, Philips, Killion, Brooks & Schell, Mobile, Ala., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Alabama;  Virgil Pittman, Judge.
Before HATCHETT, Circuit Judge, RONEY* and FAIRCHILD**, Senior Circuit Judges.
HATCHETT, Circuit Judge:


1
This court certified this case to the Supreme Court of Alabama requesting that Court to answer the following question:


2
Whether the disclaimer on Ciba-Geigy's product is unconscionable and precludes the recovery of consequential damages.


3
The Alabama Supreme Court has held that the disclaimer precludes the recovery of consequential damages.  Southland Farms, Inc. v. Ciba-Geigy Corp., 575 So. 2d 1077 (1991).


4
In light of the Supreme Court of Alabama's decision and for the reasons stated therein, the district court's decision is affirmed.


5
AFFIRMED.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Thomas E. Fairchild, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation